Citation Nr: 0321730	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  97-30 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed left ear 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from December 1965 to 
September 1967.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
RO.  

The Board remanded the case to the RO for additional 
development of the record in April 1999.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in June 1999.  

In a decision promulgated in June 2000, the Board denied the 
veteran's claim of service connection for a left ear hearing 
loss and determined that the veteran had not presented a 
well-grounded claim of service connection for a low back 
disorder.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In an Order dated in June 2001, the Court vacated the June 
2000 decision of the Board and remanded the case for 
readjudication.  

In June 2002, the Board remanded the case back to the RO for 
compliance with the VCAA.  

In a January 2003 rating decision, the RO granted service 
connection for degenerative disc disease of the lower back.  

In April 2003, the Board determined that additional 
development was necessary in this case prior to further 
appellate review.  Specifically, the Board directed that the 
veteran be reexamined to determine the likelihood that the 
veteran's preexisting left ear hearing loss increased in 
severity during service beyond the natural progress.  The 
examination was conducted in June 2003, and those reports are 
discussed herein below.  



REMAND


The veteran asserts that service connection is warranted on 
the basis of aggravation of his preexisting left ear hearing 
loss.  The veteran initially was afforded VA examinations in 
1996 and 1999 in conjunction with his claims of service 
connection for a left ear hearing loss.  

As noted hereinabove, in April 2003, the Board undertook 
additional development on the issue of service connection for 
a claimed left ear hearing loss, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  The development 
included, among other things, an additional VA examination, 
held in June 2003.  

Development was completed and the Board thereafter provided 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified 
at 38 C.F.R. § 20.903).  

Importantly, the Federal Circuit recently decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  The case also invalidates 
the Board's development regulations.  

As such, the Board finds that the veteran has not been 
properly notified of the VCAA.  In addition, the RO has not 
had an opportunity to review the case based on all the 
evidence of record, particularly the most recent VA 
examination report of June 2003.  

Because of this recent Federal Circuit decision, a remand in 
this case is required to afford the veteran proper due 
process.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Moreover, the Board also finds that the VA examiner in June 
2003 did not sufficiently address the question posed by the 
Board in the April 2003 Development Memorandum.  In the 
request of April 2003, the Board directed that the VA 
examiner should provide an opinion as to whether it was at 
least as likely as not that the veteran's pre-existing left 
ear hearing loss underwent an increase in severity beyond the 
natural progression.  The examiner, however, responded that 
it was as likely as not that his [the veteran's] hearing loss 
and tinnitus were initially caused by noise trauma related to 
exposure to artillery.  

In other words, the Board had requested an opinion as to 
aggravation of a preexisting disability.  As such, the 
veteran should be afforded another VA examination for the 
purpose of determining the likely etiology of the claimed 
hearing loss.  A complete rationale for all opinions 
expressed must be provided.  

The RO should also allow the veteran an appropriate amount of 
time to submit additional evidence in support of his claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  In light of the Federal Circuit's 
decision in Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the RO must undertake to 
review the veteran's claims in light of 
the additional evidence added to the 
record pursuant to the Board's 
development, particularly the VA 
examination report of June 2003.  The RO 
in this regard must ensure that all 
notification and any additional 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

2.  The RO should schedule the veteran for 
a VA audiological examination to determine 
the current nature and likely etiology of 
the claimed hearing loss.  All indicated 
testing should be done in this regard.  
The claims folder should be made available 
to the examiner for review.  Based on 
his/her review of the case, the examiner 
must provide an opinion as to whether it 
is at least as likely as not that the 
veteran's pre-existing left ear hearing 
loss underwent an increase in severity 
beyond the natural progression.  A 
complete rationale for all opinions 
expressed is required.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



